DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 23-42 are pending.
This action is Non-Final.

Information Disclosure Statement
The information disclosure statement filed 8/1/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, the foreign patent documents have no copies submitted in the parent or in the instant application.

Specification
The disclosure is objected to because of the following informalities: The specification has equations and variables which appear to be clear errors (see paragraphs 36, 38, 40-43).  
Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c)as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/895893, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, claims 29 and 41 contain the similar features of displaying, by the processor, along with the blood flow characteristic a confidence level or a positive, negative, or inconclusive indication which are not supported in the parent application. The first instance of these features in the family are the amended claims filed on the filing date (original claims) of the instant application. As such, the instant claims 29 and 41 are entitled to the filing date of the instant application of 7/17/2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,398,386. Although the claims at issue are the claims each recite similar features, where the instant claims algorithms are broader than the algorithms issued for the machine learning being claimed.
Claims 23, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,433,740. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims each recite similar features, where the instant claims algorithms are broader than the algorithms issued for the machine learning being claimed.
Claim 23, 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32, 42 of copending Application No. 16/555,145 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims each recite similar features, where the instant claims algorithms are broader than the algorithms issued for the machine learning being claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 29 and 41 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 29 and 41, the limitations of displaying, by the processor, along with the blood flow characteristic a confidence level or a positive, negative, or inconclusive indication lack adequate written description lack adequate written description. The disclosure as filed is silent to these features, only present in the amended claims filed on the filing date of the instant application (original claims), but the disclosure has no indication as to how applicant achieves these delineations of positive, negative, or inconclusive confidence. As such, one of skill in the art would not have recognized applicant was in possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):

training a machine learning algorithm using individual-specific anatomic data derived from one or more points of each individual-specific geometric model and the values of the blood flow characteristic at the one or more points of each individual's vascular system, wherein the training of the machine learning algorithm generates learned associations by relating features identified from each individual's individual-specific anatomic data and the blood flow characteristic derived from each individual's individual-specific anatomic data at the one or more points of each individual-specific geometric model (mathematical concepts); 
generating a geometric model of an image region comprising the lesion of interest in the patient's vascular system, the image region corresponding to features of the patient's anatomy predictive of the blood flow characteristic (mathematical concepts); and 
executing the trained machine learning algorithm for at least a point of the geometric model of the image region of the patient to non-invasively determine values of the blood flow characteristic at one or more points of the geometric model of the patient's vascular system, using the learned associations of features related between the individual-specific anatomic data and the blood flow characteristic (mathematical concepts).

Claim 35
training a machine learning algorithm using individual-specific anatomic data derived from one or more points of each individual-specific geometric model and the values of the blood flow characteristic at the one or more points of each individual's vascular system, wherein the training of the machine learning algorithm generates learned associations by relating features identified from each individual's individual-specific anatomic data and the blood flow 
generating a geometric model of an image region comprising the lesion of interest in the patient's vascular system, the image region corresponding to features of the patient's anatomy predictive of the blood flow characteristic (mathematical concepts) 
executing the trained machine learning algorithm for at least a point of the geometric model of the image region of the patient to non-invasively determine values of the blood flow characteristic at one or more points of the geometric model of the patient's vascular system, using the learned associations of features related between the individual-specific anatomic data and the blood flow characteristic (mathematical concepts).

These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
Claim 23
a processor
acquiring, by a processor, for each of a plurality of individuals, an individual-specific geometric model of at least part of a vascular system of each individual and values of a blood flow characteristic at one or more points of each individual's vascular system; 
acquiring, by the processor, for a patient different from the plurality of individuals, one or more images of patient-specific anatomic data of at least part of the patient's vascular system, 
Claim 35
a data storage device storing instructions for estimating individual-specific blood flow characteristics
a processor configured to execute the instructions to perform a method including: 
acquiring, for each of a plurality of individuals, an individual-specific geometric model of at least part of a vascular system of each individual and values of a blood flow characteristic at one or more points of each individual's vascular system
acquiring, for a patient different from the plurality of individuals, one or more images of patient-specific anatomic data of at least part of the patient's vascular system, wherein the patient-specific anatomic data includes data corresponding to a lesion of interest in the patient's vascular system; generating a geometric model of an image region comprising the lesion of interest in the patient's vascular system, the image region corresponding to features of the patient's anatomy predictive of the blood flow characteristic
These limitations relate to pre-solution data gathering steps, and generic processor structures to gather the data, and implement the exception as a tool. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:

Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 29, 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fonte et al. (Fonte, US 2014/0073976).
Regarding claims 29 and 41, Fonte readable teaches all the claimed features. Please refer to the document for express teachings of the features. The correspondence should be readably apparent and for brevity have not been included, but should these claims remain and applicant insist they cannot discern the teachings, the examiner will provide such paragraph citations, but due to priority and 112s, the claims will likely be canceled and such citations are likely unnecessary.

Conclusion
No prior art has been applied to the claims 23-28, 30- 40, 42, but the claims are not in condition for allowance due to the rejections of the claims under 35 U.S.C. 101. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ionasec et al. (US 2012/0022843) teaches a 4D medical image data generated by machine learning to simulate flow for diagnostic purposes. Yang et al. (2012/0201446 using machine learning including training datasets to estimate aneurysms. Brunner et al. (US 2003/0004652) teaches a method of using supervised and unsupervised machine learning algorithms where Additional patterns of animal activity and sensor readings can be detected by .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791